 



Exhibit 10.4

McKESSON CORPORATION
1997 NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION
AND DEFERRAL PLAN

(As Amended through January 29, 2003)

     1. Purpose of the Plan. The purpose of the McKesson Corporation 1997
Non-Employee Directors’ Equity Compensation and Deferral Plan (the “Plan”) is to
attract and retain qualified individuals not employed by McKesson Corporation
(the “Company”) or its subsidiaries to serve on the Board of Directors of the
Company and to further align the interests of such non-employee directors with
those of the stockholders of the Company.

     2. Definitions.

     (a) “Annual Meeting” shall mean the annual meeting of the stockholders of
the Company.

     (b) “Annual Retainer” shall mean any retainer fee paid to a non-employee
director for service on the Board during a Director Year.

     (c) “Board” shall mean the Board of Directors of the Company.

     (d) “Change in Control” of the Company shall mean the occurrence of any of
the following events:

     (i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act), excluding the Company or any of its affiliates, a trustee or any
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, an underwriter temporarily holding securities pursuant to
an offering of such securities or a corporation owned, directly or indirectly,
by stockholders of the Company in substantially the same proportions as their
ownership of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or

     (ii) During any period of not more than two consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
(other than a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or
(iv) of this paragraph) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the period

 



--------------------------------------------------------------------------------



 



or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority thereof; or

     (iii) The stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

     (iv) The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
the same proportionate ownership in an entity which owns all or substantially
all of the assets of the Company immediately prior to such transaction or series
of transactions.

     (e) Effective July 26, 2000 “Committee” shall mean the Committee on
Directors and Corporate Governance of the Board of Directors.

     (f) “Committee Chairman Retainer” shall mean any fee paid to a non-employee
director for service as the chairman of any committee of the Board.

     (g) “Common Stock” shall mean shares of Common Stock, par value $0.01 per
share, of the Company.

     (h) “DCAP II” shall mean the McKesson Corporation Deferred Compensation
Administration Plan II, as amended from time to time.

     (i) “Director Year” shall mean a calendar year.

     (j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

     (k) “Fair Market Value” of a share of Common Stock as of a particular date
shall mean, if the Common Stock is not listed or admitted to trading on a stock
exchange, the average between the lowest reported bid price and highest reported
asked price of the

2



--------------------------------------------------------------------------------



 



Common Stock on such date in the over-the-counter market, or, if the Common
Stock is then listed or admitted to trading on any stock exchange, the composite
closing price on such date as reported in The Wall Street Journal.

     (l) “Fees” shall mean the sum, for any Director Year, of the Annual
Retainer, Meeting Fees and Committee Chairman Retainer.

     (m) “Meeting Fees” shall mean any fees paid to a non-employee director for
attending a meeting of the Board or a committee of the Board, including any fees
paid to a non-employee director for extraordinary or special Board and/or
committee meetings.

     (n) “Participant” shall mean a non-employee director of the Company
participating in the Plan.

     (o) “Restricted Stock Unit” shall mean a right to receive, in accordance
with the conditions set forth herein, a share of the Common Stock or,
alternatively, a cash payment equal to the Fair Market Value of a share of
Common Stock.

     (p) “Retainer Option” shall mean a stock option granted pursuant to the
Plan in lieu of all or a portion of a Participant’s Annual Retainer, as provided
in Sections 6(c) and 6(d)(iv).

     3. Effective Date, Duration of Plan. This Plan shall become effective as of
January 1, 1997, subject to the approval of the Plan by the stockholders of the
Company; provided, that if the Plan is so approved, any election made hereunder
prior to such approval shall be deemed effective as of the date such election
was made. The Plan will terminate on December 31, 2006 or such earlier date as
determined by the Board; provided that no such termination shall affect rights
earned or accrued under the Plan prior to the date of termination.

     4. Participation. Subject to the prior approval of the Committee, each
member of the Board who is not an employee of the Company or any of its
subsidiaries shall be eligible to participate in the Plan.

     5. Common Stock Subject to the Plan.

     (a) Subject to Section 5(b) below, the maximum aggregate number of shares
authorized to be issued under the Plan shall be 1,286,000. All Restricted Stock
Units issued hereunder, whether or not distributed in the form of Common Stock,
shall count against such maximum. If any options granted hereunder cease to be
exercisable in whole or in part, any shares subject thereto but with respect to
which such option had not been exercised, shall not count against such maximum.
As the Committee shall determine from time to time, the Common Stock may consist
of either shares of authorized but unissued Common Stock, or shares of
authorized and issued Common Stock reacquired by the Company and held in its
treasury.

     (b) In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, stock or other property),
recapitalization, stock

3



--------------------------------------------------------------------------------



 



split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or share exchange or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, then the Committee may, in its sole discretion and in such manner as it
may deem equitable, adjust any or all of (i) the number of shares of Common
Stock subject to the Plan, (ii) the number of shares of Common Stock subject to
outstanding awards under the Plan, and (iii) the grant or exercise price with
respect to any option.

     6. Restricted Stock Units; Deferrals.

     (a) Transition Grant. As soon as practicable following January 1, 1997,
each Participant shall receive an initial grant (the “Transition Grant”) of a
number of Restricted Stock Units in consideration for the termination of such
Participant’s accrued benefits and rights under the Company’s Director’s
Retirement Program (the “Prior Plan”); provided that the Transition Grant shall
be subject to the receipt by the Company of a written release from the
Participant, in the form approved by the Committee, consenting to such
termination. The number of Restricted Stock Units granted to a Participant in
respect of the Transition Grant shall equal the Accrued Benefit (as defined
below), divided by the Fair Market Value of a share of Common Stock as of
December 31, 1996. A Participant’s Accrued Benefit shall equal his or her
accrued benefit under the Prior Plan, as of December 31, 1996.

     (b) Annual Grant. On the date of each Annual Meeting prior to the
termination or expiration of the Plan, beginning with the 1997 Annual Meeting,
each Participant shall receive a grant of 400 Restricted Stock Units. Effective
January 27, 1999, the annual grants of 400 Restricted Stock Units shall be
discontinued.

     (c) Mandatory Deferral. On each date that any portion of the Annual
Retainer would otherwise be payable to a Participant prior to the termination or
expiration of the Plan, each such Participant shall be required to defer the
receipt of an amount equal to 50% of such portion of Annual Retainer (the
“Mandatory Deferral”), which amount shall be deferred in the form of Restricted
Stock Units or Retainer Options, as elected by the Participant prior to the end
of the calendar year preceding the year in which the Annual Retainer is payable.
In the event that a participant fails to make such an election with respect to
any calendar year in which he or she receives payment of an Annual Retainer, the
Participant shall be deemed to have elected to receive the Annual Retainer in
the form of Restricted Stock Units. The number of Restricted Stock Units granted
to a Participant in respect of such Mandatory Deferral shall equal the Mandatory
Retainer, divided by the Fair Market Value of a share of Common Stock as of the
last trading day of the calendar quarter immediately preceding the date such
Annual Retainer would otherwise be payable. Fractional Shares shall be rounded
up to the nearest whole share. To the extent applicable, Restricted Stock Units
granted pursuant to this paragraph shall be subject to the same terms and
conditions described in Section 6(d)(ii) below. The number of Retainer Option
shares granted to a Participant in respect of such deferral shall be determined
using the same conversion rate as employed in that year for the purpose of
determining the

4



--------------------------------------------------------------------------------



 



number of stock option shares to be granted to employees in lieu of awards under
the Company’s Management Incentive Plan.

     (d) Optional Deferral. All Fees (other than the portion of Annual Retainer
subject to Mandatory Deferral described above) earned by a Participant in each
Director Year prior to the termination or expiration of the Plan shall be
subject to the following payment and deferral options. Each Participant may
elect by written notice to the Company, in accordance with the procedures
established by the Company, to participate in such payment and deferral options.

     (i) Cash Alternative. Unless a valid election is made in accordance with
the procedures established by the Company, each Participant shall receive
payment of all Fees (other than the portion of Annual Retainer subject to
Mandatory Deferral described above) in the form of cash.

     (ii) Restricted Stock Unit Alternative. Subject to executing a valid
election with the Company (the “RSU Election”), each Participant may elect to
defer all or any portion of his or her Fees (other than the portion of Annual
Retainer subject to Mandatory Deferral described above) in the form of
Restricted Stock Units. The number of Restricted Stock Units granted shall equal
the amount of Fees so deferred, divided by the Fair Market Value of the Common
Stock as of the last trading day of the calendar quarter in which such Fees
would otherwise be payable. Fractional Shares shall be rounded up to the nearest
whole share. The RSU Election (A) shall be in the form of a document executed by
the Participant and filed with the Secretary of the Company, (B) shall be made
before the first day of the calendar year in which the applicable Fees are
earned and shall become irrevocable on the last day prior to the beginning of
such calendar year, and (C) shall continue until the Participant ceases to serve
as a director of the Company or until he or she terminates or modifies such
election by written notice to the Company in accordance with the procedures
established by the Company, any such termination or modification to be effective
as of the end of the calendar year in which such notice is given with respect to
Fees otherwise payable in subsequent calendar years. Any person who becomes a
Participant during any Director Year may execute an RSU Election prior to
commencing service on the Board with respect to Fees to be earned for the
remainder of such year and for future Director Years in accordance with the
procedures established by the Company.

     Each Restricted Stock Unit shall entitle the holder to, upon distribution
thereof (A) receive a cash payment equal to the Fair Market Value of one share
of Common Stock, or (B) have issued in his or her name one share of Common
Stock. In either case, each such Restricted Stock Unit shall terminate upon
distribution.

     The Company shall credit each Participant holding Restricted Stock Units
with a number of additional Restricted Stock Units equal to any dividends and
other distributions paid by the Company on an equivalent number of shares of
Common Stock, as of the date such dividends or distributions are payable. Such
additional Restricted Stock Units shall thereafter be treated as any other
Restricted Stock Units issued under the Plan. Restricted Stock Units may not be
sold,

5



--------------------------------------------------------------------------------



 



transferred, assigned, pledged or otherwise encumbered or disposed of until such
time as share certificates for Common Stock are issued.

     Each Participant issued Restricted Stock Units shall execute a valid
distribution election in accordance with the procedures established by the
Committee (the “Distribution Election”). The Distribution Election shall
indicate (A) whether distribution shall be made in the form of Common Stock or
cash, (B) whether the distribution shall be made in a single allotment or in
substantially equal annual installments over a period not to exceed ten
(10) years and (C) with respect to Distribution Elections filed on or after
October 28, 1998, the date on which the distribution shall commence in
accordance with the next paragraph. The Distribution Election (D) shall be in
the form of a document executed by the participant and filed with the Secretary
of the Company, (E) shall be made no later than twelve (12) months prior to the
distribution date and (F) shall become irrevocable twelve (12) months prior to
the distribution date.

     With respect to a Distribution Election completed on or after October 28,
1998, the Participant shall elect whether distributions shall commence as soon
as practicable after (i) the first business day of January of the calendar year
following the Participant’s cessation from service as a director of the Company;
or (ii) the first business day of January of any calendar year, provided that
such calendar year is not later than the calendar year following the calendar
year in which the Participant attains age 72. All other distributions shall
commence as soon as practicable after the first business day of the January
following the Participant’s cessation from service as a director of the Company.
If no valid Distribution Election is made, the Restricted Stock Units shall be
distributed in a lump sum as soon as practicable after the first business day of
January of the calendar year following the Participant’s cessation from service
as a director of the Company, in the form of cash. Participants who receive
Restricted Stock Units shall have no rights as stockholders with respect to such
Restricted Stock Units until share certificates for Common Stock are issued.
Notwithstanding any provision to the contrary, any fractional shares of Common
Stock issuable hereunder shall be paid in cash. Upon the occurrence of a Change
in Control, Common Stock to be issued in respect of all Restricted Stock Units
shall be immediately distributed.

     (iii) DCAP II Alternative. Subject to executing an election in accordance
with the procedures established by the Company and the terms of DCAP II, each
Participant may elect to defer all or any portion of his or her Fees (other than
the portion of Annual Retainer subject to Mandatory Deferral described above)
under DCAP II.

     (iv) Retainer Option Alternative. Subject to executing an election in
accordance with the procedures established by the Company, each Participant may
elect to receive the portion of Annual Retainer not subject to Mandatory
Deferral, as described in Section 6(c) above, in the form of Retainer Options.
The number of Retainer Option shares granted to a Participant with respect to
such deferral shall be determined in the manner described in Section 6(c) above.

6



--------------------------------------------------------------------------------



 



     7. Stock Options.

     (a) Discretionary Grants. The Committee may, in its sole discretion, grant
options to purchase Common Stock to Participants, pursuant to such terms and
conditions that it may deem advisable, so long as not inconsistent with Section
7(d) below or any other terms of this Plan.

     (b) Formula Grants. Each Participant then serving as a non-employee
director of the Company shall automatically receive, on the date of each January
meeting of the Board, an option to purchase 7,500 shares of Common Stock
(subject to adjustment as provided in Section 5(b) above); provided however,
that a Participant who is elected to the Board after the January meeting of the
Board shall be granted, as of the date of election, a prorated number of options
with respect to the initial year of participation in the Plan, based on the
number of full calendar quarters remaining in the calendar year in which the
Participant is elected to the Board. The options granted pursuant to this
Section 7(b) shall be exercisable in full beginning one year from the date of
grant and have an option term of ten years; provided however, that shares not
vested at the time a Participant terminates service as a Non-Employee Director
shall be cancelled.

     (c) Retainer Option Grants. At the same time that the Company makes stock
option grants annually to eligible employees, each Participant who has made an
election to receive a Retainer Option pursuant to Section 6(c) or 6(d)(iv) with
respect to all or any portion of the Annual Retainer to be paid in such year
shall be granted an option to purchase that number of shares of Common Stock
determined pursuant to Section 6(c) and/or Section 6(d)(iv), as applicable. The
terms of such Retainer Options shall be as prescribed by the Committee, so long
as such terms are not inconsistent with Section 7(d) below or any other terms of
this Plan.

     (d) Terms and Conditions of Options. Except as provided in Section 7(b)
above, the following terms and conditions shall apply to all options granted to
Participants under the Plan.

     (i) The exercise price of each option shall not be less than the Fair
Market Value of the Common Stock covered by the option on the date the option is
granted.

     (ii) Each option granted pursuant to the Plan shall be evidenced by a
written grant agreement (the “Agreement”) executed by the Company and the person
to whom such option is granted which shall provide such terms and conditions as
the Committee may determine, in its sole discretion, so long as not inconsistent
with the terms of this Plan.

     (iii) The term of each option shall be for no more than ten years.

     (iv) The Agreement may contain such other terms, provisions, and conditions
as may be determined by the Committee (not inconsistent with this Plan). Unless
otherwise provided in the Agreement and excluding options granted under
paragraph (b) above, the Committee may, in its sole discretion, extend the post-

7



--------------------------------------------------------------------------------



 



termination exercise period with respect to an option (but not beyond the
original term of such option).

     (v) Payment of the purchase price upon exercise of any option shall be made
in cash; provided that the Committee, in its sole discretion, may permit an
option holder to pay the option price by such other method that it may deem
appropriate, including, without limitation, by tendering to the Company shares
of Common Stock owned by the option holder, and having a Fair Market Value equal
to the option price. Such stock surrender method may permit an election by the
option holder to have the unrealized gain with respect to the option denominated
in stock units (based on the fair market value of a share of Common Stock on the
date of exercise) and paid in shares of Common Stock at the time specified by
the Participant at the time of making the stock surrender option gain deferral
election. During the deferral period each such stock unit shall be credited with
additional stock units equal to any dividends or other distributions paid by the
Company on an equivalent number of shares of Common Stock, as of the date such
dividends or distributions are payable. Stock units may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of until such
time as share certificates for Common Stock are issued.

     (vi) All such options shall be designated as stock options which do not
qualify under Section 422 of the Internal Revenue Code of 1986, as amended.

     (vii) Unless otherwise provided in an Agreement, options granted under the
Plan will become immediately and fully vested and exercisable upon the
occurrence of a Change in Control.

     8. Administration. The Plan shall be administered by the Committee. The
Committee shall have full power to interpret the Plan and formulate additional
details and regulations for carrying out the Plan. Any decision or
interpretation adopted by the Committee shall be final and conclusive.

     9. No Right to Serve. Nothing in the Plan shall confer upon any Participant
the right to remain in service as a member of the Board.

     10. Amendment and Termination. The Board at any time may amend or terminate
the Plan; provided that any such amendment or termination does not adversely
affect the rights of any Participant.

     11. Governing Law. The validity, construction and effect of the Plan and
any such actions taken under or relating to the Plan shall be determined in
accordance with the laws of the State of California.

     12. Notices. All notices under this Plan shall be sent in writing to the
Secretary of the Company. All correspondence to the Participants shall be sent
in writing to the Participant at the address which is their recorded address as
listed on the most recent election form or as specified in the Company’s
records.

8



--------------------------------------------------------------------------------



 



     13. Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. Nothing contained
hereunder shall give any Participant any rights that are greater than those of
an unsecured general creditor of the Company.

     14. Assignability.

     (a) General Rule. Each option granted pursuant to this Plan shall, during
the Participant’s lifetime, be exercisable only by him. No option nor any right
thereunder shall be transferable by the Participant by operation of law or
otherwise except to the extent permitted by Section 14(b).

     (b) Exceptions to General Rule. Notwithstanding Section 14(a), this Plan
shall not preclude:

     (i) any Participant from designating a beneficiary to succeed, after the
Participant’s death, to all of the Participant’s options outstanding on the date
of the Participant’s death (including, without limitation, the right to exercise
any unexercised options); or

     (ii) any Participant from transferring an option or any right thereunder
pursuant to a qualified domestic relations order as defined in the Internal
Revenue Code of 1986, as amended, or the Employee Retirement Income Security Act
of 1974, as amended; or

     (iii) any Participant from voluntarily transferring any option granted
pursuant to this Plan to a family member as a gift or through a transfer to an
entity in which more than fifty percent of the voting interests are owned by
family members (or the Participant) in exchange for an interest in that entity.

     (c) Definitions.

     (i) Beneficiary. The term “beneficiary” shall mean a person or persons
designated by the Participant to succeed to, in the event of death, all
outstanding options granted to the Participant or any right thereunder. Any
Participant, subject to applicable laws and such limitations as may be
prescribed by the Committee, to designate one or more persons primarily or
contingently as beneficiaries in writing by notice delivered to the Company, and
to revoke such designations in writing. If a Participant fails effectively to
designate a beneficiary, or if the Participant’s designated beneficiary(ies)
does not survive the Participant, the Participant’s estate shall be the
Participant’s beneficiary.

     (ii) Family Member. The term “family member” shall include any person
identified as an “immediate family” member in Rule 16(a)-1(e) of the Exchange
Act, as such Rule may be amended from time to time. Notwithstanding the
foregoing, the Committee may designate any other person(s) or entity(ies) as a
“family member.”

9